DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1 – 18 in the reply filed on January 14th, 2022 is acknowledged. 
Claims 19 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the functional silane component" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 has been interpreted to depend from claim 7. Appropriate correction is required.
Claims 13 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  It is unclear what quantities are being measured to provide the instant ratios. Are these molar ratios, mass ratios, volume ratios, etc. Appropriate correction is required. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 8, 11 – 12, and 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorodisher (US 2013/0209812).
Regarding claim 1, Gorodisher discloses a method for bonding at least two substrates in a compression molding process (Para. 130 – 131) comprising: selecting a rigid substrate (aluminum); selecting a liquid introduced substrate (fluoropolymer); providing a curable adhesive (adhesive/primer) comprising a grafted polypropylene (Para. 30) and at least one other resin 
Regarding claim 3, Gorodisher anticipates the invention disclosed in claim 1, as described above. Furthermore, Gorodisher teaches the resin material comprises a benzoxazine resin (Para. 11).
Regarding claim 4, Gorodisher anticipates the invention disclosed in claim 3, as described above. Furthermore, Gorodisher teaches the benzoxazine comprises a bisphenol-based benzoxazine (Para. 22 – 23).
Regarding claim 5, Gorodisher anticipates the invention disclosed in claim 3, as described above. Furthermore, Gorodisher teaches the epoxy resin comprises a bisphenol-based epoxy resin (Para. 51).
Regarding claim 6, Gorodisher anticipates the invention disclosed in claim 5, as described above. Furthermore, Gorodisher teaches the adhesive comprising an imidazole catalyst (Para. 25).
Regarding claim 7, Gorodisher anticipates the invention disclosed in claim 1, as described above. Furthermore, Gorodisher teaches the resin material comprises silane compounds (Para. 99).
Regarding claim 8, Gorodisher anticipates the invention disclosed in claim 7, as described above. Furthermore, Gorodisher teaches the functional silane component comprises vinyl functional silane (Para. 124).
Regarding claim 11, Gorodisher anticipates the invention disclosed in claim 8, as described above. Furthermore, Gorodisher teaches the invention further comprising a urethane resin (Para. 40).
Regarding claim 12, Gorodisher anticipates the invention disclosed in claim 7, as described above. Furthermore, Gorodisher discloses forming benzoxazine with water and an organic solvent (Para. 22).
Regarding claim 15, Gorodisher anticipates the invention disclosed in claim 1, as described above. Furthermore, Gorodisher discloses the liquid introduced substrate comprises a polar thermoplastic material (Para. 131; Para. 81).
Regarding claim 16, Gorodisher anticipates the invention disclosed in claim 1, as described above. Furthermore, Gorodisher discloses the rigid substrate is aluminum (Para. 130).
Regarding claim 17, Gorodisher anticipates the invention disclosed in claim 1, as described above. Furthermore, Gorodisher discloses the liquid introduced substrate comprises polyamide (Para. 81).
Regarding claim 18, Gorodisher discloses a method for bonding at least two substrates in a compression molding process (Para. 130 – 131) comprising: selecting a rigid substrate (aluminum); selecting a liquid introduced substrate (fluoropolymer); providing a curable adhesive (adhesive/primer) comprising a grafted polyolefin (Para. 30) and at least one other resin material (Para. 64); coating the rigid substrate with the curable adhesive and allowing the curable adhesive to dry (Para. 130); inserting the coated rigid substrate into an injection or compression molding machine (Para. 131); inserting the liquid introduced substrate into the compression molding machine (Para. 131); and, heating the substrates and adhesive for a period and at a temperature enough to cure the adhesive and bond the liquid introduced substrate to the rigid substrate (Para. 131).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9 – 10, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodisher (US 2013/0209812).
Regarding claim 2, Gorodisher anticipates the invention disclosed in claim 1, as described above. Furthermore, Gorodisher discloses providing a curable adhesive comprising a grafted polypropylene (Para. 30). It would have been obvious to one of ordinary skill in the art to specify the use of a maleic anhydride grafted polypropylene due to its suitability for intended use. It has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claims 9 and 10, Gorodisher anticipates the invention disclosed in claim 8, as described above. Furthermore, Gorodisher discloses providing a curable adhesive comprising functional silane compounds (Para. 99; Para. 124). It would have been obvious to one of ordinary skill in the art to specify the use of glycioxypropyltrimethoxysilane, 3-uridopropyltriethoxysilane, or 3-uridopropyltrimethoxysilane due to their suitability for intended use. It has been held to be within the ordinary skill of a worker in the art to select a known material based on its suitability for the intended use.
Regarding claims 13 and 14, Gorodisher anticipates the invention disclosed in claim 1, as described above. Furthermore, Gorodisher discloses providing a curable adhesive comprising a grafted polypropylene and at least one other resin material (Para. 130; Para. 135). It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify keeping the volume ratio of the resin material to the polypropylene in a range of about 20:80, based on routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743